Citation Nr: 0726667	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-35 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for the 
veteran's service connected mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 








INTRODUCTION

The veteran had service from June 1979 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in April 2006.  A 
separate appeal for an increased evaluation for deep vein 
thrombosis with a history of pulmonary emboli was denied, and 
is no longer before the Board.  The issue of entitlement to a 
compensable evaluation for the mitral valve prolapse was 
remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  


FINDING OF FACT

The veteran's mitral valve prolapse is asymptomatic, with a 
MET level of at least 12 to 14 METS.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for mitral valve 
prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.104, Code 7000 
(2006). 








REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the veteran's disability.  VCAA notice was not provided 
prior to the initial rating action in October 2001.  However, 
the veteran was provided with VCAA notice letters in October 
2002 and September 2004 after he had submitted his notice of 
disagreement with October 2001 rating decision.  The October 
2002 letter notified the veteran that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The September 2004 letter repeated this information, and also 
notified the veteran was the evidence must show in order to 
substantiate his claim.  Finally, this letter advised the 
veteran to submit any relevant evidence or information in his 
possession.  

The Board finds that these two letters met the duty to notify 
the veteran.  In addition, any defect in these letters is 
harmless error.  In Dingess v. Nicholson, the Court held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any omissions 
in the veteran's VCAA notification are harmless error, and 
the Board may proceed with consideration of his claim.  

Finally, the Board notes that the veteran was not provided 
with the final two Dingess elements until the February 2007 
supplemental statement of the case.  Despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As this is an appeal of an initial 
grant of service connection, a percentage rating and an 
effective date have already been assigned.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to his claim, and all 
pertinent evidence has been obtained.  There is no indication 
that there are any pertinent outstanding medical records that 
must be obtained, and the Board may proceed with its review 
of the veteran's appeal. 

Increased Evaluation

The veteran contends that he is entitled to a compensable 
evaluation for his mitral valve prolapse.  He states that he 
is unable to participate in certain activities he used to 
enjoy, and he attributes this to his service connected heart 
disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The rating code does not contain an entry for mitral valve 
prolapse.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board notes that the RO 
has evaluated the veteran's disability under 38 C.F.R. 
§ 4.104, Code 7000, which is the rating code for valvular 
heart disease.  The Board agrees that this is the most 
appropriate code for the veteran's disability.  Moreover, the 
Board notes that the other likely rating codes each use the 
same or similar criteria as that for valvular heart disease.  
Therefore, the Board will continue to evaluate the veteran's 
disability under this rating code.  

Valvular heart disease in which a workload of greater than 
seven METs but not greater than ten METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
continuous medication is required, is evaluated as 10 percent 
disabling.  A 30 percent rating is warranted where a workload 
of greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year, where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 100 percent evaluation is also to be 
assigned during active infection with valvular heart damage.  
38 C.F.R. § 4.104, Code 7000.

Note (2) of the schedule for rating the cardiovascular system 
states that one MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. § 
4.104.

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes an August 2001 VA examination which 
shows that the veteran was found to have mitral prolapase 
during an extensive workup following a pulmonary embolism.  
He was not treated, and was simply advised to use antibiotics 
if he had dental work or surgery.  The diagnoses included 
mitral valve prolapse, on no treatment.  

The veteran was seen in March 2002 after he experienced an 
episode of about 30 seconds in duration when his heart seemed 
to be racing.  This resolved spontaneously.  An examination 
revealed a normal sinus rhythm, which was confirmed on 
electrocardiogram.  There was no murmur.  These records did 
not note or discuss the mitral valve prolapse. 

A February 2003 VA examination notes that the veteran had 
undergone a stress test in April 2002, which was read as 
normal.  The mitral valve prolapse had been diagnosed in 
1980.  Following the examination, the diagnoses included 
mitral valve prolapse, normal stress test, no current 
complaints.  

An October 2004 VA fee basis examination reported that the 
veteran complained of chest pain and shortness of breath.  
These symptoms were not consistent but flared off and on.  
The pain was fleeting and lasted less than 10 seconds.  The 
veteran denied any current treatment.  On examination, the 
heart was normal.  The examiner was unable to make a 
diagnosis.  She noted that the echocardiogram showed 
redundant valve without evidence of prolapse.  

The veteran's most recent VA examination was conducted in 
January 2007.  The claims folder was reviewed by the 
examiner.  The examiner stated that the veteran's mitral 
valve prolapse did not produce any symptoms.  In addition, he 
had no restriction on activity on the basis of the heart 
problem, although the examiner noted that the veteran had 
other problems which caused some difficulty.  On the basis of 
an exercise stress test conducted two years previously, the 
examiner stated that the veteran's MET level would be at 
least 12 to 14 METs.  The veteran had no difficulty shoveling 
snow, climbing stairs, or other physical activities.  He was 
on shortness of breath on exertion prophylaxis, but this was 
not attributed to the mitral valve prolapse.  An examination 
of the heart showed that it was not enlarged.  There was an 
intermittent systolic click and a grade 1/6 systolic murmur.  
The diagnosis was a mitral valve prolapse which was 
asymptomatic at this time.  

The Board finds that entitlement to a compensable evaluation 
for a mitral valve prolapse is not warranted.  The evidence 
does not demonstrate that any of the criteria for a 10 
percent evaluation have been met.  Instead, medical opinion 
states that the veteran's disability is currently 
asymptomatic.  Although the veteran complained of extremely 
brief episodes of chest pain and shortness of breath in 
October 2004, this was not attributed to his mitral valve 
prolapse.  Instead, the veteran was noted to have a history 
of a pulmonary embolism.  The January 2007 VA examination 
states that the veteran is asymptomatic, and that his METs 
are at 
least 12 to 14.  This being the case, the criteria for a 10 
percent evaluation have not 
been met, and a compensable evaluation is not warranted.  
38 C.F.R. § 4.104, Code 7000.  The benefit of the doubt has 
been considered, but as the preponderance of the evidence is 
against the veteran's claim, it is not for application. 



ORDER

Entitlement to an initial compensable rating for the 
veteran's service connected mitral valve prolapse is denied. 



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


